DETAILED ACTION
This action is in response to new application filed 8/7/2020 titled “SYSTEM, AUTHORIZATION SERVER, CONTROL METHOD, AND STORAGE MEDIUM”. Claims 1-13 were received for consideration and are under consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugashita (US 2017/0026376) in view of Andrews et al (US 2017/0346815)
 With respect to claim 1 Matsugashita teaches an authorization server in a system including a resource server configured to provide a resource of a user, a client configured to access the resource, the authorization server configured to issue an access token indicating that the client has been permitted by a user to access the resource, and a user terminal, the authorization server comprising: 
a storage unit configured to store terminal information of a plurality of user terminals (see Matsugashita paragraph 0078 i.e. In S413, the authorization server module 301 issues the authorization code. More specifically, a token ID “cd_000001” is issued. Then the authorization server module 301 registers the client ID “c001@xx.com”, the redirect URI “https://xx/res”, the scope “profile”, and the UUID “10000001” that corresponds to the user ID of the user, which has authenticated and received permission, included in the authorization request. At this time, a category of the token is authorization code, and a time and date of the period during which the authorization code is valid is registered as a period of validity. Note that in the example of the token table shown in table 3, the state indicating whether or not the token is invalid is registered as “valid”, but it may be configured to confirm the validity every time by verifying the period of validity);
an identification unit configured to identify a user identifier from an authorization start request in response to receiving the authorization start request from the client, and identify terminal information associated with the identified user identifier (see 
a confirmation unit configured to, in a case where a plurality of pieces of terminal information are identified, transmit an authorization confirmation request to each of a plurality of user terminals owned by the user, based on the identified terminal information, and receive a result of authorization confirmation from any one of the plurality of user terminals (See Matsugashita paragraph 0131 i.e. In S708, the authorization server module 301 replies with the authorization confirmation screen to the web browser 106. FIG. 8 illustrates an example of the replied authorization confirmation screen. An authorization confirmation screen 900 comprises an access source display area 901, which is an area for displaying a client name acquired from the client table by using the client ID included in the authorization request as a key. Further, the authorization confirmation screen 900 comprises a delegation authorization display area 902, which is an area for displaying a description corresponding to the scope acquired from the authorization request. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal); and 
an issue unit configured to control issuing of the access token in accordance with a result of authorization confirmation that has been received by the confirmation unit, and transmit the issued access token to the client that has transmitted the authorization 
Matsugashita does not teach a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user.
	Andrews teaches a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user (see figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device may then be notified (e.g., by the access manager 118 of FIG. 1) to complete a second authentication challenge credential)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 

	
With respect to claim 2 Matsugashita teaches the authorization server according to claim 1, but does not disclose wherein, by the authorization confirmation request being transmitted to each of the plurality of user terminals by the confirmation unit, an authorization confirmation screen is displayed on each of displays of the plurality of user terminals.
Andrews teaches wherein, by the authorization confirmation request being transmitted to each of the plurality of user terminals by the confirmation unit, an authorization confirmation screen is displayed on each of displays of the plurality of user terminals  (see Andrews figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device may then be notified (e.g., by the access manager 118 of FIG. 1) to complete a second authentication challenge credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 

With respect to claim 3 Matsugashita teaches the authorization server according to claim 1, wherein, in response to receiving a result of authorization confirmation from any one of the plurality of user terminals, the confirmation unit transmits an authorization confirmation withdrawal request to a user terminal owned by the user that that is different from the user terminal that has transmitted a result of authorization confirmation (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal).

With respect to claim 4 Matsugashita teaches the authorization server according to claim 3, wherein the confirmation unit transmits, regardless of a result of authorization confirmation, an authorization confirmation withdrawal request to a user terminal owned by the user that is different from the user terminal that has transmitted a result of authorization confirmation (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal).



With respect to claim 6 Matsugashita teaches the authorization server according to claim 1, wherein the identification unit identifies a user identifier from identification information of the resource to be accessed by the client that is included in the authorization start request, and identifies terminal information associated with the identified user identifier (See Matsugashita paragraph Next, in S712 and S713, the same processing as S702 and S703 is performed and paragraph 0123 i.e. in S702, the authorization server module 301 searches, by using the combination of the client ID, UUID, and the scope acquired in S701, whether the refresh token having the same combination exists in a valid state in the token table).

With respect to claim 7 Matsugashita teaches a non-transitory storage medium storing a program for controlling an authorization server in a system including a resource server configured to provide a resource of a user, a client configured to access 
a storage unit configured to store terminal information of a plurality of user terminals (see Matsugashita paragraph 0078 i.e. In S413, the authorization server module 301 issues the authorization code. More specifically, a token ID “cd_000001” is issued. Then the authorization server module 301 registers the client ID “c001@xx.com”, the redirect URI “https://xx/res”, the scope “profile”, and the UUID “10000001” that corresponds to the user ID of the user, which has authenticated and received permission, included in the authorization request. At this time, a category of the token is authorization code, and a time and date of the period during which the authorization code is valid is registered as a period of validity. Note that in the example of the token table shown in table 3, the state indicating whether or not the token is invalid is registered as “valid”, but it may be configured to confirm the validity every time by verifying the period of validity);
an identification unit configured to identify a user identifier from an authorization start request in response to receiving the authorization start request from the client, and identify terminal information associated with the identified user identifier (see Matsugashita paragraph 0122 i.e. in S701, the authorization server module 301 acquires the client ID, UUID which corresponds to the user ID, and the scope, which are included in the authorization request. Here, a description will be given by assuming that the client ID is “c001@xx.com”, the UUID is “10000001”, and the scope is “profile”); 

an issue unit configured to control issuing of the access token in accordance with a result of authorization confirmation that has been received by the confirmation unit, and transmit the issued access token to the client that has transmitted the authorization start request in a case where the access token has been issued (See Matsugashita paragraph 0135 Next, in S712 and S713, the same processing as S702 and S703 is performed and paragraph 0123 i.e. in S702, the authorization server module 301 searches, by using the combination of the client ID, UUID, and the scope acquired in 
Matsugashita does not teach a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user.
Andrews teaches a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user (see figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device may then be notified (e.g., by the access manager 118 of FIG. 1) to complete a second authentication challenge credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 0019). Therefore one would have been motivated to have utilized two or more device for authenticating access to a resource.


Andrews teaches wherein, by the authorization confirmation request being transmitted to each of the plurality of user terminals by the confirmation unit, an authorization confirmation screen is displayed on each of displays of the plurality of user terminals  (see Andrews figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device may then be notified (e.g., by the access manager 118 of FIG. 1) to complete a second authentication challenge credential).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 0019). Therefore one would have been motivated to have utilized two or more device for authenticating access to a resource.



With respect to claim 10 Matsugashita teaches the non-transitory storage medium according to claim 7, wherein transmitting, in response to receiving a result of authorization confirmation from any one of the plurality of user terminals, an authorization confirmation withdrawal request to a user terminal owned by the user that is different from the user terminal that has transmitted a result of authorization confirmation (see paragraph 0131 i.e. Moreover, the authorization confirmation screen 900 comprises a permit button 903 for the user to execute the authorization operation about the content of the above information, and a refuse button 904 for executing a refusal).

With respect to claim 11 Matsugashita teaches the non-transitory storage medium according to claim 10, wherein, regardless of a result of authorization confirmation, an authorization confirmation withdrawal request is transmitted to a user 

With respect to claim 12 Matsugashita teaches the non-transitory storage medium according to claim 7, wherein a user identifier is identified from identification information of the resource to be accessed by the client that is included in the authorization start request, and terminal information associated with the identified user identifier is identified (See Matsugashita paragraph Next, in S712 and S713, the same processing as S702 and S703 is performed and paragraph 0123 i.e. in S702, the authorization server module 301 searches, by using the combination of the client ID, UUID, and the scope acquired in S701, whether the refresh token having the same combination exists in a valid state in the token table).

With respect to claim 13 Matsugashita teaches a control method of a system including a resource server configured to provide a resource of a user, a client configured to access the resource, an authorization server configured to issue an access token indicating that the client has been permitted by a user to access the resource, and a user terminal, the control method controlling the authorization server to execute: 

an identification unit configured to identify a user identifier from an authorization start request in response to receiving the authorization start request from the client, and identify terminal information associated with the identified user identifier (see Matsugashita paragraph 0122 i.e. in S701, the authorization server module 301 acquires the client ID, UUID which corresponds to the user ID, and the scope, which are included in the authorization request. Here, a description will be given by assuming that the client ID is “c001@xx.com”, the UUID is “10000001”, and the scope is “profile”); 
a confirmation unit configured to, in a case where a plurality of pieces of terminal information are identified, transmit an authorization confirmation request to each of a plurality of user terminals owned by the user, based on the identified terminal information, and receive a result of authorization confirmation from any one of the 
an issue unit configured to control issuing of the access token in accordance with a result of authorization confirmation that has been received by the confirmation unit, and transmit the issued access token to the client that has transmitted the authorization start request in a case where the access token has been issued (See Matsugashita paragraph 0135 Next, in S712 and S713, the same processing as S702 and S703 is performed and paragraph 0123 i.e. in S702, the authorization server module 301 searches, by using the combination of the client ID, UUID, and the scope acquired in S701, whether the refresh token having the same combination exists in a valid state in the token table).
the control method controlling the user terminal to execute: 

transmitting, to the authorization server, a result of authorization confirmation indicating that access has been permitted, in a case where access has been permitted, and a result of authorization confirmation indicating that access has been refused, in a case where access has been refused.
Matsugashita does not teach a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user.
Andrews teaches a storage unit configured to store terminal information of a plurality of user terminals in association with a user identifier of one user (see figure 2B, figure 5 step 605, 615, paragraph 0058 i.e. The process 600 may begin at block 601 when a user request is received (e.g., by the bank app 203 or the access manager 418 of FIGS. 2/4) in order to access a particular resource. Per block 603, a first client device of the user may be notified to complete a first authentication challenge, such as a username/password and paragraph 0061 i.e. Per block 615, the second client device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsugashita in view of Andrews to have utilized two or more device for authenticating access to a resource particularly in a day where wearable and pocket devices are prevalent and are continuously in possession by a user as a more robust security authentication method (see Andrews paragraph 0019). Therefore one would have been motivated to have utilized two or more device for authenticating access to a resource.

Prior Art
Niemela et al (US 9,275,228) titled “Protecting Multi-factor Authentication” teaches state information of a first and a second device is monitored, both of which are associated with one user. During a multi-factor authentication procedure which utilizes at least one of the first and the second devices for authorizing a transaction by an Internet domain, a security server participates in a supplemental security procedure which is conditional on the monitored state information. In another approach the second device receives a message that is ostensibly related to multi-factor authorization by an Internet domain, and in response sends a query about state information of the first device. Based on the response to the query that indicates the state information, the second device performs a supplemental security procedure.
Bathija et al (US 2016/0191524) titled “RELAYED NETWORK ACCESS CONTROL SYSTEMS AND METHODS”.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492